Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 5, box 102, “PROCESSOR.” should be changed to “PROCESSOR,”.
The drawings are objected to because in figure 5, box 110, “PROCESSOR, AND” should be changed to “PROCESSOR, AN”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 8, lines 8-9, “rotor blades(s)calculating, via the processor”, is non-idiomatic and unclear.
In paragraph 74, clauses 2-15 and 17 refer to specific claim numbers, or any of the preceding claims, which is improper. These references should be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). The MPEP notes that the analysis does not need to discuss each Wands factor but instead only those factors which support the determination that undue experimentation is required. MPEP 2164.04.

Wands factors
A. The nature of the invention
The present application relates to a method for reducing loads acting on at least one rotor blade of a wind turbine, and a system for reducing loads acting on at least one rotor blade of a wind turbine.
Claim 1 of the present application recites a method for reducing loads acting on at least one rotor blade of a wind turbine, the method comprising: calculating, via a processor, a flapwise bending moment of the at least one rotor blade; calculating, via the processor, an edgewise bending moment of the at least one rotor blade; calculating, via the processor, an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; calculating, via the processor, an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the overall load envelope is above a certain threshold.
Claim 2 of the present application recites that calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade.	
Claim 3 of the present application recites calculating the equivalent thrust acting on the rotor as a function of one or more processor variables, the one or more processor variables comprising at least one of a hub loading sensor measurement, d-q coordinate moments, or an aerodynamic location of where the thrust force is applied on the at least one rotor blade.
Claim 4 of the present application recites that calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a  location of a center of gravity of the at least one rotor blade, a hub connection distance, a low-speed-shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia.
Claim 16 of the present application recites a system for reducing loads acting on at least one rotor blade of a wind turbine, the system comprising: a controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising: calculating a flapwise bending moment of the at least one rotor blade; calculating an edgewise bending moment of the at least one rotor blade; calculating an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; filtering the average load envelope of the blade root bending moment via at least one filter; calculating an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the blade root bending moment of the at least one rotor blade; and, implementing a control action when the overall load envelope is above a certain threshold.
Claim 17 of the present application recites that calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade.
Claim 18 of the present application recites that calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a location of a center of gravity of the at least one rotor blade, a hub connection distance, a low-speed-shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia.
The dependent claims, where appropriate, also contain the above underlined limitations, which are non-enabled as set forth in detail for the reasons set forth below.
B. The state of the prior art
The prior art does not show that the combinations of the calculations of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, are conventional, or well-known in the prior art. 

C. The amount of direction provided by inventor
The flapwise bending moment MyBenv (equation 1) is calculated from the equivalent thrust Fr (equation 2) acting on the rotor depending on process variables such as D, Q moments 

D. The existence of working examples
No working examples for the D, Q moments, DLESSGravity, ParksQact, squared, the acceleration due to gravity SG, and MrBfiltenv are provided. No working examples for the calculation of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, have been provided.

E. The quantity of experimentation


Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-20 are not enabled.

Claims 1-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the reasons summarized above, the flapwise bending moment MyBenv (equation 1) is calculated from the equivalent thrust Fr (equation 2) acting on the rotor depending on process variables such as D, Q moments from the processor. The specification does not explain what the D, Q moments are, nor are any specific examples provided. The equivalent thrust Fr also is calculated from DLESSGravity and ParksQact, squared. The specification does not explain what DLESSGravity and ParksQact, squared are, nor are any specific examples provided. The edgewise bending moment MzBenv (equation 3) is calculated from an acceleration due to had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 12-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 4, it is unclear what “d-q coordinate moments” are.
In claim 4, lines 3-4, “an acceleration due to gravity” is unclear if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself.

In claim 4, line 5, “low-speed” is a relative term which renders the claim indefinite. The term “low-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the difference between a “low-speed” shaft mechanical torque versus a regular speed shaft mechanical torque would be, nor what limits would be considered to be “low-speed”.
In claim 5, line 3, “the squares” lacks antecedent basis.
In claim 5, line 4, “the square root” lacks antecedent basis.
In claim 12, line 9, “the aerodynamic thrust” lacks antecedent basis.
In claim 13, line 2, “the distance” lacks antecedent basis.
In claim 18, lines 3-4, “an acceleration due to gravity” is unclear if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself.
In claim 18, line 5, “a hub connection distance” is incomplete in that it does specify what this distance is relative to, or what elements are connected.
In claim 18, line 5, “low-speed” is a relative term which renders the claim indefinite. The term “low-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the difference between a “low-speed” shaft mechanical torque versus a regular speed shaft mechanical torque would be, nor what limits would be considered to be “low-speed”.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brodsgaard is cited as the U.S. equivalent to WO 2018/223787, cited by Applicant.
Vadii is cited to show a wind turbine control method which utilizes the calculation of edgewise blade moments, blade flapping moments, prediction of the blade flapping moment as a function of blade weight and torque, and estimated thrust.
Kristofferson is cited to show a wind turbine with blade thrust force modelling as a function of a radius from a rotor center.
Hovgaard is cited to show a wind turbine control arrangement which uses a constant that relates a thrust force on a rotor to a flapwise blade root bending moment.
Caponetti is cited to show a wind turbine with flapwise and edgewise bending moments caused by rotor blade mass which can be characterized by a non-aerodynamic model.

Allowable Subject Matter
Any indication of allowable subject matter is reserved until the rejections under 35 USC 112(a) are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745